Exhibit 10.1

EMPLOYMENT AGREEMENT

JON W. KIMMINS

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of May 5, 2006, by and
between Toys “R” Us, Inc. (the “Company”), a subsidiary of Toys “R” Us Holdings,
Inc. (“Holdings”), and Jon W. Kimmins (the “Executive”).

WHEREAS, Executive has been employed by the Company since February 21, 1989;

WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue such employment, pursuant to the terms and conditions of
this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company and, as described below, designated
subsidiaries of the Company, for a period commencing as of the date hereof (May
5, 2005) (the “Execution Date”) and ending on the fifth anniversary of the
Execution Date (the “Initial Term”), on the terms and subject to the conditions
set forth in this Agreement. Following the Initial Term, the term of Executive’s
employment hereunder shall automatically be renewed on the terms and conditions
hereunder for additional one year periods commencing on each anniversary of the
last day of the Initial Term (the Initial Term and any annual extensions of the
term of this Agreement, subject to the provisions of Section 7 hereof, together,
the “Employment Term”), unless either party gives written notice of non-renewal
at least 60 days prior to such anniversary.

2. Position.

a. During the Employment Term, Executive shall serve as Executive Vice President
– Business Development of the Company, Toys “R” Us – Delaware, Inc. and any
other subsidiaries of the Company that the board of directors of the Company
(the “Board”) designates (such entities collectively referred to as the “TRU
Group”) or in such other capacities as the Company may determine from time to
time. In such position as the Executive Vice President – Business Development,
Executive shall have such duties and authority as determined by the Board and
the board of directors of each subsidiary of the Company, as applicable (each, a
“Subsidiary Board”)). During the Employment Term, the Executive shall report to
the Chief Executive Officer of the Company (“CEO”) and of each Subsidiary, as
applicable or such other persons as the Company may determine from time to time.

b. During the Employment Term, Executive will devote Executive’s full business
time and reasonable best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise



--------------------------------------------------------------------------------

which would conflict or interfere in any material respect with the rendition of
such services either directly or indirectly, without the prior written consent
of the CEO; provided that nothing herein shall preclude Executive from
continuing to serve on any board of directors or trustees, advisory board or
government commission which is listed on Exhibit A attached hereto, or, subject
to the prior approval of the CEO, from accepting appointment to serve on any
board of directors or trustees of any business corporation or any charitable
organization; provided in each case in the aggregate, that such activities do
not conflict or interfere with the performance of Executive’s duties hereunder
or conflict with Section 8.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $430,000, payable in substantially equal
periodic payments in accordance with the Company’s practices for other executive
employees, as such practices may be determined from time to time. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board or any
appropriate committee or delegee thereof, which shall at least annually review
Executive’s rate of base salary to determine if any such increase shall be made.
Executive’s annual base salary, as in effect from time to time hereunder, is
hereinafter referred to as the “Base Salary.”

4. Annual Bonus. During the Employment Term, Executive shall be eligible to earn
an annual bonus award in respect of each fiscal year of the Company (an “Annual
Bonus”), in a target amount of up to 90% of Executive’s Base Salary (the “Target
Bonus”), payable upon the Company’s achievement of certain performance targets
established by the Board or any appropriate committee or delegee thereof and
pursuant to the terms of the Company’s incentive plan, as in effect from time to
time. Notwithstanding the foregoing, in the event the Company’s performance
exceeds such performance targets, Executive shall be eligible to earn an Annual
Bonus in an amount in excess of the Target Bonus, as determined by the Board or
any appropriate committee or delegee thereof in accordance with the Company’s
incentive plan, as in effect from time to time.

5. Employee Benefits; Perquisites; Business and Relocation Expenses.

a. Employee Benefits. During the Employment Term, Executive and his spouse and
dependents, as applicable, shall be entitled to participate in the Company’s
welfare benefit plans and retirement plans, including, without limitation, the
Company’s 401(k) and supplemental executive retirement plans and medical, dental
and life insurance plans, as in effect from time to time (collectively, the
“Employee Benefits”), on the same basis as those benefits are or may be made
available to the other senior executives of the Company (other than benefits
which have been terminated or for which participation has been frozen as of the
Execution Date). The Company shall be permitted to modify such benefits from
time to time consistent with any modifications that impact other senior
executives of the Company.

b. Perquisites. During the Employment Term, Executive shall be entitled to
receive such perquisites as are made available to other senior executives of the
Company in accordance with the Company’s policies, as in effect from time to
time. Executive shall be entitled to not less than four (4) weeks of paid
vacation per year, which vacation shall be taken at such times as are reasonably
acceptable to the Company in light of the Company’s operations,

 

2



--------------------------------------------------------------------------------

Executive’s performance of his duties, and in accordance with the terms of the
Company’s vacation policy, as in effect from time to time, applicable to
Executive.

c. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with the Company’s policies, as in
effect from time to time, applicable to senior executive officers of the
Company.

6. Equity. Executive shall purchase restricted stock in Holdings in the form of
strips of securities containing nine (9) shares of Class A Common Stock of
Holdings and one (1) share of Class L Common Stock of Holdings (each a “Strip”)
in an aggregate amount of $80,009.20. In connection with such purchase, Holdings
shall make a grant of options to acquire 55,551 Strips to Executive pursuant to
the Toys “R” Us Holdings, Inc. 2005 Management Equity Plan (the “Equity Plan”).
Holdings and Executive shall enter into certain agreements in connection with
such grants. The price per Strip of all restricted stock so purchased shall be
equal to the greater of (i) the sum of the aggregate fair market value of each
class of Common Stock of Holdings underlying the one Strip as of the Execution
Date or (ii) the sum of the aggregate fair market value of each class of Common
Stock of Holdings underlying the one Strip as of the date of purchase (such
greater amount, the “Determined Value”). The aggregate per Strip strike price of
all stock options so granted shall be equal to the greater of (i) the Determined
Value or (ii) $26.75.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days’ advance written
notice of any resignation of Executive’s employment without Good Reason (as
defined in Section 7(c) below) (other than due to Executive’s death or
Disability). Notwithstanding any other provision of this Agreement, the
provisions of this Section 7 shall exclusively govern Executive’s rights upon
termination of employment with the TRU Group; provided, however, that nothing
contained in this Section 7 shall alter Executive’s or Holdings’ rights with
respect to the Equity Documents, which shall continue to govern Executive’s
equity holdings following any termination in accordance herewith.

a. By the Company For Cause or By Executive Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (other than due to Executive’s
death or Disability); provided that Executive will be required to give the
Company at least 60 days’ advance written notice of such resignation.

(ii) For purposes of this Agreement, “Cause” shall mean any of the following, as
determined by the CEO: (A) Executive’s willful failure to perform any material
portion of his duties; (B) the commission of any fraud, misappropriation or
misconduct by Executive that causes demonstrable injury, monetarily or
otherwise, to the Company or an affiliate; (C) the conviction of, or pleading
guilty or nolo contendere to, a felony involving moral

 

3



--------------------------------------------------------------------------------

turpitude; (D) an act resulting or intended to result, directly or indirectly,
in material gain or personal enrichment to the Executive at the expense of the
Company or an affiliate; (E) any material breach of Executive’s fiduciary duties
to the Company or an affiliate as an employee or officer; (F) a violation of the
Company’s Code of Ethical Standards, Business Practices and Conduct or any other
violation of a TRU Group policy; (G) the failure by the Executive to comply, in
any material respect, with the provisions of Sections 8 and 9 of this Agreement
or any of the restrictive covenants imposed pursuant to the Equity Documents; or
(H) the failure by the Executive to comply with any other undertaking set forth
in this Agreement or any other agreement Executive has with the Company or any
affiliate or any breach by Executive hereof or thereof if such failure or breach
is reasonably likely to result in a material injury to the Company or an
affiliate.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

(A) a lump sum payment of the Base Salary that is earned by Executive but unpaid
as of the date of Executive’s termination of employment, paid in accordance with
the Company’s payroll practices, but in no event later than thirty (30) days
following Executive’s termination of employment;

(B) reimbursement, within 30 days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed business
expenses properly incurred by Executive in accordance with the Company policy
referenced in Section 5(c) above prior to the date of Executive’s termination;
provided claims for such reimbursement (accompanied by appropriate supporting
documentation) are submitted to the Company within ninety (90) days following
the date of Executive’s termination of employment; and

(C) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (C) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company upon the Executive’s
Disability. For purposes of this Agreement, “Disability” shall mean the
determination that the Executive is disabled pursuant to the terms of the
Company’s long term disability plan.

 

4



--------------------------------------------------------------------------------

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights;

(B) a lump sum payment of any Annual Bonus that is earned by Executive but
unpaid as of the date of termination for the immediately preceding fiscal year,
paid in accordance with Section 4 (except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement with the
Company); and

(C) a pro rata portion of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof for such year based upon
the Company’s actual results for the year of termination and the percentage of
the fiscal year that shall have elapsed through the date of Executive’s
termination of employment, payable to Executive pursuant to Section 4 had
Executive’s employment not terminated.

Following Executive’s termination of employment due to Executive’s death or
Disability, except as set forth in this Section 7(b)(ii), Executive or his
estate, as applicable, shall have no further rights to any compensation or any
other benefits under this Agreement.

c. By the Company Without Cause or by Executive for Good Reason.

(i) Executive’s employment hereunder may be terminated (A) by the Company
without Cause (which shall not include Executive’s termination of employment due
to his death or Disability) or (B) by Executive for Good Reason (as defined
below).

(ii) For purposes of this Agreement, “Good Reason” shall mean, without the
consent of the Executive and other than in connection with a termination of the
Executive’s employment by the Company for Cause or due to Executive’s death or
Disability, (A) the failure of the Company to pay any undisputed amount due
under this Agreement; or (B) a substantial reduction in Executive’s targeted
compensation level (other than a general reduction in base salary or annual
incentive compensation opportunities that affects all members of senior
management of the Company proportionally). Notwithstanding the foregoing, any
termination by Executive for Good Reason may only occur if Executive provides a
Notice of Termination (as defined in Section 7(d)) for Good Reason within 45
days after Executive learns (or reasonably should have learned) about the
occurrence of the event giving rise to the claim of Good Reason. Notwithstanding
the foregoing, resignation by Executive shall not be deemed for “Good Reason” if
the basis for such Good Reason is cured within a reasonable period of time
(determined in light of the cure appropriate to the basis of such Good Reason),
but in no event more than thirty (30) business days after the Company receives
the Notice of Termination specifying the basis of such Good Reason. The
Company’s good faith determination of cure shall be binding. The Company shall
notify Executive of the timely cure of any claimed event of Good Reason and the
manner in which such cure was effected, and any Notice of Termination delivered
by Executive

 

5



--------------------------------------------------------------------------------

based on such claimed Good Reason shall be deemed withdrawn and shall not be
effective to terminate the Employment Term.

(iii) If Executive’s employment is terminated by the Company without Cause
(excluding by reason of Executive’s death or Disability) or by Executive for
Good Reason, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) a lump sum payment of any Annual Bonus that is earned by Executive but
unpaid as of the date of termination for the immediately preceding fiscal year,
paid in accordance with Section 4 (except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement with the
Company);

(C) subject to Executive’s continued compliance with the provisions of Sections
8 and 9 and Executive’s execution (and non-revocation) of a release of all
claims against the TRU Group in a form substantially similar to the Separation
and Release Agreement attached hereto as Exhibit B (the “Release”), a pro rata
portion of the Annual Bonus, if any, that Executive would have been entitled to
receive pursuant to Section 4 hereof for such year based upon the Company’s
actual results for the year of termination and the percentage of the fiscal year
that shall have elapsed through the date of Executive’s termination of
employment, payable to Executive pursuant to Section 4 had Executive’s
employment not terminated;

(D) subject to Executive’s continued compliance with the provisions of Sections
8 and 9 and Executive’s execution (and non-revocation) of the Release, an amount
equal to the sum of (x) the product of the Severance Period (expressed in years
as described below) times the Base Salary at the rate in effect immediately
prior to the date of Executive’s termination of employment and (y) one (1) times
the actual Annual Bonus received in respect of the fiscal year immediately
preceding the year of Executive’s termination of employment (the “Prior Bonus”),
payable in equal installments during the Severance Period, in accordance with
the Company’s periodic payroll practices; provided, however, that the aggregate
amount described in this subsection (D) shall be in lieu of notice or any other
severance amounts to which the Executive may otherwise be entitled and shall be
reduced by any amounts owed by Executive to the Company or any affiliate. For
purposes of this subsection (D), the “Severance Period” shall initially be an
eighteen (18) month period commencing on the Executive’s termination of
employment, which period shall be increased by one and one-half (1  1/2) months
on each anniversary of the Execution Date prior to such termination of
employment, up to a maximum of twenty-four (24) months; and

(E) continuation of medical, dental and life insurance benefits (pursuant to the
same benefit plans as in effect for active employees of the

 

6



--------------------------------------------------------------------------------

Company), with Executive paying a portion of such costs as if Executive’s
employment had not terminated, until the earlier to occur of (1) the end of the
Severance Period and (2) the date on which Executive commences to be eligible
for coverage under medical, dental and life insurance benefit plans from any
subsequent employer, except to the extent that such continued coverage is not
possible under the general terms and provisions of such plan(s) of the Company.
In order to facilitate any such possible coverage, Executive and his spouse and
dependents, as applicable, in accordance with the Company’s policies in effect
at the time of Executive’s termination, shall agree to elect continuation
coverage in accordance with the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA Coverage”) and the Company may
satisfy its obligations hereunder by paying a portion of the premiums required
for such COBRA Coverage.

Following Executive’s termination of employment by the Company without Cause
(excluding by reason of Executive’s death or Disability) or by Executive for
Good Reason, except as set forth in this Section 7(c)(iii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

d. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12(g) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

e. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board and any Subsidiary Boards (and any
committees thereof).

8. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of Holdings and its affiliates and accordingly agrees as follows:

(i) During the Employment Term and (x) during the Severance Period following any
termination of the Employment Term pursuant to Section 7(c) hereof or (y) during
the two-year period after any termination or expiration of the Employment Period
for reason other than pursuant to Section 7(c) hereof (in each case, the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly:

(A) engage in any business that directly or indirectly is a “Competitive
Business.” For purposes of this subsection (A) a “Competitive

 

7



--------------------------------------------------------------------------------

Business” means, with respect to the Executive at any time, any Person engaged
wholly or in part (directly or through one or more subsidiaries) in the retail
sale or distribution (including in stores or via mail order, e-commerce, or
similar means) of “Competing Products,” if more than one-third (1/3) of such
Person’s gross sales for the twelve (12) month period preceding such time (or
with respect to the period after Executive’s termination date, as of such
termination date) are generated by engaging in such sale or distribution of
Competing Products. Without limiting the foregoing, Competitive Businesses shall
in any event include, Wal-Mart, K-Mart, Target, Amazon, Zellers, Sears, Right
Start, Zany Brainy, FAO Schwartz, Buy Buy Baby, e-toys, KB Toys, Mattel, Hasbro,
Lego, Bandai, Playmobil, Ravensburger, Evenflo, Graco/Little Tikes, Chicco,
Cosco, Maclaren, Britax, Woolworths, Argos, Tesco, Asda, Mothercare, Carrefour,
Auchan, Leclerc, La Grande Recre, Karstadt, Real, Kaufhof, Mueller, El Corte
Ingles, Loblaws, or any of their respective subsidiaries. For purposes of this
subsection (A) “Competing Products” means, with respect to the Executive at any
time, (1) toys and games, (2) video games, computer software for children, and
electronic toys or games, (3) juvenile or baby products, apparel, equipment,
furniture, or consumables, (4) wheeled goods for children, and (5) any other
product or group of related products that represents more than twenty
(20) percent of the gross sales of Holdings and its subsidiaries for the twelve
(12) month period preceding such time (or with respect to the period after the
Executive’s termination date, as of such termination date);

(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between Holdings
or any of its affiliates and customers, clients, suppliers, partners, members or
investors of Holdings or its affiliates.

(E) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as a passive investment, securities of any
Person engaged in a Competitive Business which are publicly traded on a national
or regional stock exchange or on the over-the-counter market or which are
privately held if Executive (x) is not a controlling Person of, or a member of a
group which controls, such Person and (y) does not, directly or indirectly, own
3% or more of any class of securities of such Person which is publicly traded or
privately held.

 

8



--------------------------------------------------------------------------------

(ii) During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A) solicit to leave the employment of, or encourage any employee of Holdings or
its affiliates to leave the employment of, Holdings or its affiliates; or

(B) hire any such employee (other than clerical or administrative support
personnel) who was employed by Holdings or its affiliates as of the date of
Executive’s termination of employment with the Company or who left the
employment of Holdings or its affiliates coincident with, or within one year
prior to, the termination of Executive’s employment with the Company.

(iii) During the Restricted Period, Executive will not, directly or indirectly,
solicit to leave the employment of, or encourage to cease to work with, as
applicable, Holdings or its affiliates any consultant, supplier or service
provider then under contract with Holdings or its affiliates.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

9. Confidentiality.

a. Executive will not at any time (whether during or after Executive’s
employment with the Company), except when required to perform his or her duties
to the TRU Group, (x) retain or use for the benefit, purposes or account of
Executive or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the TRU Group (other
than its professional advisers who are bound by confidentiality obligations),
any non-public, proprietary or confidential information —including without
limitation rates, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
Holdings and its subsidiaries and/or any third party that has disclosed or
provided any of same to Holdings and its subsidiaries on a confidential basis
(“Confidential Information”) without the prior written authorization of the CEO.

 

9



--------------------------------------------------------------------------------

b. “Confidential Information” shall not include any information that is
(x) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (y) required by law or judicial process to be
disclosed; provided that Executive shall give prompt written notice to Holdings
of such requirement, disclose no more information than is so required, and
cooperate with any attempts by Holdings to obtain a protective order or similar
treatment; or (z) disclosed in connection with a litigation or arbitration
proceeding between the parties.

c. Except as required by law or judicial process, Executive will not disclose to
anyone, other than Executive’s immediate family, legal and/or financial
advisors, the existence or contents of this Agreement; provided that Executive
may disclose to any prospective future employer the provisions of Sections 8 and
9 of this Agreement, provided they agree to maintain the confidentiality of such
terms.

d. Upon termination of Executive’s employment with the TRU Group for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned by Holdings, its subsidiaries or affiliates;
(y) immediately destroy, delete, or return to Holdings, at Holdings’ option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in Executive’s possession or
control (including any of the foregoing stored or located in Executive’s office,
home, laptop or other computer, whether or not Holdings property) that contain
Confidential Information or otherwise relate to the business of Holdings, its
affiliates or subsidiaries (whether or not the retention or use thereof would
reasonably be expected to result in a demonstrable injury to Holdings, its
affiliates or subsidiaries), except that Executive may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with Holdings
regarding the delivery or destruction of any other Confidential Information of
which Executive is or becomes aware.

e. Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the TRU Group any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the TRU Group and its
respective officers, directors, partners, employees, agents and representatives
from any actual breach of the foregoing covenant. During the Employment Term,
Executive shall comply with all relevant written policies and guidelines of
Holdings and its subsidiaries and affiliates which have been made available or
disclosed to him, including regarding the protection of Confidential Information
and intellectual property and potential conflicts of interest. Executive
acknowledges that Holdings and its subsidiaries and affiliates may amend any
such policies and guidelines from time to time, and that Executive remains at
all times bound by their most current version; provided, however, that Executive
shall not be bound by any such amendments unless and until Executive receives
notice of such amendments and copies thereof are made available or disclosed to
him.

 

10



--------------------------------------------------------------------------------

f. The provisions of this Section 9 shall survive the termination of Executive’s
employment for any reason.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 8 or 9 would be inadequate and the Company and its subsidiaries and
affiliates would suffer irreparable damages as a result of such breach or
threatened breach. In recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

11. Arbitration. Except as provided in Section 10, any other dispute arising out
of or asserting breach of this Agreement, or any statutory or common law claim
by Executive relating to his employment under this Agreement or the termination
thereof (including any tort or discrimination claim), shall be exclusively
resolved by binding statutory arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association. Such
arbitration process shall take place in New York, New York. A court of competent
jurisdiction may enter judgment upon the arbitrator’s award. Each party shall
pay the costs and expenses of arbitration (including fees and disbursements of
counsel) incurred by such party in connection with any dispute arising out of or
asserting breach of this Agreement.

12. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement and the Equity Documents contain
the entire understanding of the parties with respect to the employment of
Executive by the TRU Group. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein and therein.
This Agreement may not be altered, modified, or amended except by written
instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

11



--------------------------------------------------------------------------------

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
devisee, legatee or other designee or, if there be no such devisee, legatee or
designee, to Executive’s estate. Any purported assignment or delegation by
Executive in violation of the foregoing shall be null and void ab initio and of
no force and effect. This Agreement may be assigned by the Company to a person
or entity which is an affiliate, and shall be assigned to any successor in
interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity. Further, the Company will require any successor (whether, direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets which is required by this
Section 12(e) to assume and agree to perform this Agreement or which otherwise
assumes and agrees to perform this Agreement; provided, however, in the event
that any successor, as described above, agrees to assume this Agreement in
accordance with the preceding sentence, as of the date such successor so assumes
this Agreement, the Company shall cease to be liable for any of the obligations
contained in this Agreement.

f. Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
set-off, counterclaim or recoupment, other than amounts loaned or advanced to
Executive by the Company or its affiliates, amounts owed by Executive under the
Equity Documents, or otherwise as provided in Section 7(c) hereof. Executive
shall not be required to mitigate the amount of any payment provided for
pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Executive’s other employment
or otherwise.

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

Toys “R” Us, Inc.

One Geoffrey Way

 

12



--------------------------------------------------------------------------------

Wayne, New Jersey 07470

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

h. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement or other agreement
or policy to which Executive is a party or otherwise bound.

i. Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates; provided, however, that the
Equity Documents shall govern the terms and conditions of Executive’s equity
holdings in Holdings.

j. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to Executive and in respect of such periods of time as
shall not unreasonably interfere with Executive’s ability to perform his duties
with any subsequent employer; provided, however, that the Company shall pay any
reasonable travel, lodging and related expenses that Executive may incur in
connection with providing all such cooperation, to the extent approved by the
Company prior to incurring such expenses. Further, Executive hereby consents to
the disclosure of information about Executive that the Company is required to
disclose in its annual report on Form 10-K or in other reports required to be
filed with the Securities and Exchange Commission under the Securities Act of
1933 or the Securities Exchange Act of 1934 and the rules and regulations
thereunder.

k. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

l. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

m. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
TRU Group Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary

 

13



--------------------------------------------------------------------------------

in order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s termination of employment with the
TRU Group (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other payment of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payment or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the CEO (but subject to the
reasonable consent of the Executive), that does not cause such an accelerated or
additional tax or result in an additional cost to the Company. The Company shall
consult with Executive in good faith regarding the implementation of the
provisions of this Section 12(m); provided that neither the Company nor any of
its employees or representatives shall have any liability to Executive with
respect thereto. Notwithstanding anything herein to the contrary, this
Section 12(m) shall not apply to any payments or benefits due to Executive under
the Equity Documents.

[Signatures on next page.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TOYS “R” US, INC. By:      Name:   Title:  

 

EXECUTIVE:    JON W. KIMMINS

 

15



--------------------------------------------------------------------------------

EXHIBIT A

[To be provided, as applicable]



--------------------------------------------------------------------------------

EXHIBIT B

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) is entered into as of this
         day of                                          , 20    , between TOYS
“R” US, INC. and any successor thereto (collectively, the “Company”) and JON W.
KIMMINS (the “Executive”).

The Executive and the Company agree as follows:

1. The employment relationship between the Executive and the Company and its
subsidiaries and affiliates, as applicable, terminated on
                                                  (the “Termination Date”).

2. In accordance with the Executive’s Employment Agreement, Executive is
entitled to receive certain payments and benefits after the Termination Date.

3. In consideration of the above, the sufficiency of which the Executive hereby
acknowledges, the Executive, on behalf of the Executive and the Executive’s
heirs, executors and assigns, hereby releases and forever discharges the Company
and its members, parents, affiliates, subsidiaries, divisions, any and all
current and former directors, officers, employees, agents, and contractors and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company, including current and former trustees and
administrators of such employee pension benefit and welfare benefit plans, from
all claims, charges, or demands, in law or in equity, whether known or unknown,
which may have existed or which may now exist from the beginning of time to the
date of this Agreement, including, without limitation, any claims the Executive
may have arising from or relating to the Executive’s employment or termination
from employment with the Company and its subsidiaries and affiliates, as
applicable, including a release of any rights or claims the Executive may have
under Title VII of the Civil Rights Act of 1964, as amended, and the Civil
Rights Act of 1991 (which prohibit discrimination in employment based upon race,
color, sex, religion, and national origin); the Americans with Disabilities Act
of 1990, as amended, and the Rehabilitation Act of 1973 (which prohibit
discrimination based upon disability); the Family and Medical Leave Act of 1993
(which prohibits discrimination based on requesting or taking a family or
medical leave); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination based upon race); Section 1985(3) of the Civil Rights Act of 1871
(which prohibits conspiracies to discriminate); the Employee Retirement Income
Security Act of 1974, as amended (which prohibits discrimination with regard to
benefits); any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, or common law relating to employment,
wages, hours, or any other terms and conditions of employment. This includes a
release by the Executive of any claims for wrongful discharge, breach of
contract, torts or any other claims in any way related to the Executive’s
employment with or resignation or termination from the Company and its
subsidiaries and affiliates, as applicable. This release also includes a release
of any claims for age discrimination under the Age Discrimination in Employment
Act, as amended (“ADEA”). The ADEA requires that the Executive be advised to
consult with an



--------------------------------------------------------------------------------

attorney before the Executive waives any claim under ADEA. In addition, the ADEA
provides the Executive with at least 21 days to decide whether to waive claims
under ADEA and seven days after the Executive signs the Agreement to revoke that
waiver. This release does not release the Company from any obligations due to
the Executive under the Executive’s Employment Agreement or under this
Agreement, any rights Executive has to indemnification by the Company and any
vested rights Executive has under the Company’s employee pension benefit and
welfare benefit plans.

4. This Agreement is not an admission by either the Executive or the Company or
its subsidiaries or affiliates of any wrongdoing or liability.

5. The Executive waives any right to reinstatement or future employment with the
Company and its subsidiaries and affiliates following the Executive’s separation
from the Company and its subsidiaries and affiliates on the Termination Date.

6. The Executive agrees not to engage in any act after execution of the
Agreement that is intended, or may reasonably be expected to harm the
reputation, business, prospects or operations of the Company or its subsidiaries
or affiliates or their respective officers, directors, stockholders or
employees.

7. The Executive shall continue to be bound by Sections 8 and 9 of the
Executive’s Employment Agreement.

8. The Executive shall promptly return all Company and subsidiary and affiliate
property in the Executive’s possession, including, but not limited to, Company
or subsidiary or affiliate keys, credit cards, cellular phones, computer
equipment, software and peripherals and originals or copies of books, records,
or other information pertaining to the Company or subsidiary or affiliate
business.

9. This Agreement shall be governed by and construed in accordance with the laws
of the State of New Jersey, without reference to the principles of conflict of
laws. Exclusive jurisdiction with respect to any legal proceeding brought
concerning any subject matter contained in this Agreement shall be settled by
arbitration as provided in the Executive’s Employment Agreement.

10. This Agreement represents the complete agreement between the Executive and
the Company concerning the subject matter in this Agreement and supersedes all
prior agreements or understandings, written or oral. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

11. Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Agreement.

 

2



--------------------------------------------------------------------------------

12. It is further understood that for a period of 7 days following the execution
of this Agreement in duplicate originals, the Executive may revoke this
Agreement, and this Agreement shall not become effective or enforceable until
the revocation period has expired. No revocation of this Agreement by the
Executive shall be effective unless the Company has received within the 7 day
revocation period, written notice of any revocation, all monies received by the
Executive under this Agreement and the Executive’s Employment Agreement and all
originals and copies of this Agreement.

13. This Agreement has been entered into voluntarily and not as a result of
coercion, duress, or undue influence. The Executive acknowledges that the
Executive has read and fully understands the terms of this Agreement and has
been advised to consult with an attorney before executing this Agreement.
Additionally, the Executive acknowledges that the Executive has been afforded
the opportunity of at least 21 days to consider this Agreement.

The parties to this Agreement have executed this Agreement as of the day and
year first written above.

 

TOYS “R” US, INC. By:      Name:   Title:  

 

   JON W. KIMMINS

 

3